Title: From James Madison to Anthony Morris, 14 April 1813 (Abstract)
From: Madison, James
To: Morris, Anthony


14 April 1813, Washington. A commissary is to be appointed to Bermuda, “where prisoners of war are to be provided for and exchanged.… A cartel in which he will have a passage will be dispatched in about 10 days, and will probably proceed from the Delaware.” JM mentions that the allowance would be at least $2,000 a year and offers the position to Morris. “If the charge should coincide with your regard to health and other circumstances, it will with pleasure be committed to you.”
